DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2018, 03/01/2019, 03/07/2019, 06/20/2019 and 10/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Baba (JP 2017099148).
Regarding claim 1, Baba discloses a water heater control system [Fig. 3] comprising: a photovoltaic power generator [101] configured to interconnect with a commercial power supply [119 see Fig. 1]; an electrical load circuit including a storage-type electric water heater [113] configured to use power from the commercial power 
Regarding claim 4, Baba further discloses wherein, after limiting the water heating operation of the storage-type electric water heater due to the purchased-power fee data for the purchased power exceeding the standard monetary amount, the control device, upon passage of a prescribed time period, cancels a limitation of the water heating operation [par 0042-0043].
Regarding claim 5, Baba further discloses wherein the control device comprises a power amount data acquirer configured to acquire sold-power amount data for power flowing from the photovoltaic power generator back to the commercial power supply, and when the sold-power amount data acquired by the power amount data acquirer is higher than a prescribed value, the control device (i) starts or continues the water heating operation of the storage-type electric water heater, or (ii) increases or maintains an output of the water heating operation of the storage-type electric water heater [par 0047, 0052].
Regarding claim 6, Baba further discloses wherein the control device comprises a power amount data acquirer configured to acquire purchased-power amount data for power supplied from the commercial power supply to the electrical load circuit, and when the purchased-power amount data acquired by the power amount data acquirer is lower than a prescribed value, the control device (i) starts or continues the water heating operation of the storage-type electric water heater, or (ii) increases or maintains an output of the water heating operation of the storage-type electric water heater [par 0042].

Claim(s) 7, 9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Hibiya et al (US 2014/0222237).
Regarding claim 7, Hibiya discloses a storage-type electric water heater [41, Fig. 1] for heating low temperature water to high temperature water using power from a commercial power supply [3] and power generated by a photovoltaic power generator [2], and storing the high temperature water, the storage-type electric water heater being configured to be connected to a consumer power source line together with another electrical load circuit [4] and the photovoltaic power generator interconnecting with the commercial power supply, the storage-type electric water heater [see Fig. 1, par 0042-0043] comprising: a heating unit [heat pump system] configured to heat the low temperature water to the high temperature water; a hot water storage tank configured to store the high temperature water heated by the heating unit [par 0042]; and a controller [10] configured to sense a state of the high temperature water stored in the hot water tank and control a water heating operation of the heating unit [par 0044, 0048, 0050], 
Regarding claim 9, Hibiya further discloses wherein, after suppressing or stopping the water heating operation due to the purchased-power fee data for the purchased power exceeding the standard monetary amount, the controller, upon passage of a prescribed time period, cancels a suppression or stoppage of the water heating operation [par 0114-0115].
Regarding claim 11, Hibiya further discloses wherein the controller comprises a power amount data acquirer to acquire purchased-power amount data for power supplied from the commercial power supply to the electrical load circuit, and when the purchased-power amount data acquired by the power amount data acquirer is lower than a prescribed value, the controller (i) starts or continues the water heating operation of the heating unit, or (ii) increases or maintains an output of the water heating operation of the heating unit [par 0114-0015].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hibiya et al. (US 20140222237), in view of Baba (JP 2017099148).
Regarding claim 10, Hibiya discloses all limitations of claim 7 above but does not explicitly disclose wherein the controller comprises a power amount data acquirer configured to acquire sold-power amount data for power supplied from the photovoltaic power generator back to the commercial power supply, and when the sold-power amount data acquired by the power amount data acquirer is higher than a prescribed value, the controller (i) starts or continues the water heating operation of the heating unit, or (ii) increases or maintains an output of the water heating operation of the heating unit.
Baba teaches a power management system [Fig. 3] includes a storage-type electric water heater [113] using power from a commercial power supply [119] and power generated by a photovoltaic power generator [101] and a controller [106], the controller comprises a power amount data acquirer configured to acquire sold-power amount data for power supplied from the photovoltaic power generator back to the 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Baba into that of Hibiya in order to manage the power of the system more efficient.
Allowable Subject Matter
Claims 2, 3, 8, and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 2 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “the control device switches between a water heating-limiting operation mode and a water-heating continuing operation mode based on a time slot, the water heating-limiting operation mode being a mode in which the control device calculates or acquires the purchased-power fee data at prescribed time intervals and, when the purchased-power fee data exceeds a standard monetary amount, suppresses or stops the water heating operation of the storage-type electric water heater to limit the water heating operation, the water-heating continuing operation mode being a mode in which the control device continues the water heating operation of the storage-type electric water heater regardless of whether the purchased-power fee data exceeds the standard monetary amount” and in combination with other limitations.
Claims 12-14 depend from claim 2.
Claim 3 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “the control device switches between a water heating-
Claim 15-17 depend from claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claim 8 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein the controller has (i) a water heating-limiting operation mode in which the controller, when the purchased-power fee data for the purchased power exceeds the standard monetary amount, suppresses or stops the water heating operation, and (ii) a water-heating continuing operation mode in which the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TOAN T VU/Primary Examiner, Art Unit 2836